Citation Nr: 0900616	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.  In June 
2008, hearing was held before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was diagnosed with PTSD in April 2007, which he 
contends is the result of various experiences while serving 
in the Republic of Vietnam.  He is now seeking service 
connection for this condition.  To establish entitlement to 
service connection for PTSD, a veteran must provide 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).

The veteran contends that his PTSD was caused by the 
following in-service stressors.  First, he feared getting 
killed while performing his duties as a helicopter repairman 
and crew chief, which he reports required him to make himself 
a target as a gunner while "flying low, slow, and stupid" 
in the jungle in an attempt to locate Viet Cong forces.  This 
fear was reportedly exacerbated by the fact that veteran was 
informed that the crew chief he was replacing had been killed 
performing these duties, and by an incident when he found a 
bullet hole in the rotor blade of his helicopter upon 
returning from a mission.  

Second, the veteran reports seeing the crew chief from Cobra 
Squadron, another helicopter unit further down the flight 
line, after he was accidentally hit by a rocket that shot off 
the helicopter while he was charging the auxiliary power.  
The same rocket apparently took off the edge of the roof of a 
Special Services Crafts building after tearing through the 
crew chief.  The veteran is unsure whether the man survived 
this accident, but stated that the fact that no one spoke of 
him or the accident itself had an impact on him insofar as he 
realized that, if he died in Vietnam, no one there would 
care.  

Third, the veteran reports that he feared being killed by 
mortar attacks at headquarters, especially since soldiers 
were required to obtain weapons from a locked orderly room 
across the base where all the weapons were kept.  

Fourth, the veteran reports that he feared being beaten or 
killed by his commanding officers based on two separate 
incidents: 1) in late 1970, when he failed to go to the 
orderly room to collect a weapon during a mortar attack, a 
Charge of Quarters (CQ) runner came to get him out of his 
bunk and when he would not come, the runner took out his gun 
and threatened to beat him with the butt of the gun, causing 
the veteran to scream in fear; and 2) shortly after 
requesting to be discharged, a colonel called him into his 
office late at night while he was drunk and attempted to 
force the veteran to put a gas grenade in his mouth while 
accusing him of gassing the colonel's room while he was 
sleeping.  

Fifth, the veteran reported military sexual trauma involving 
his closest friend in service, C.S., who attempted to coerce 
the veteran to have sex with him over a three to four hour 
period in the middle of night.  The veteran reported that 
although he fended off C.S.'s advances, he was touched 
inappropriately.  The veteran stated that he never reported 
the incident to anyone because he was so ashamed; however, he 
reported that C.S. requested transfer to a combat assault 
helicopter unit several days later as a result of this 
incident.  
 
Stressor verification requires that the veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident (within a two month period), and the unit of 
assignment at the time the stressful event occurred.   See 
M21-1MR, Part IV.ii.1.D.14.d.  

The veteran's DD-214 and personnel records, which are already 
associated with the claims file, indicate that he served in 
Vietnam with the Headquarters and Headquarters Battery, 
Artillery Division, of the United States Army Pacific 
(USARPAC) from June 1970 to February 1971.  Efforts to 
corroborate his reported in-service stressors should be 
undertaken before the Board renders a decision in this case.  
In order to verify these events, however, the approximate 
dates of these incidents, names of the soldiers who were 
killed or injured, and the exact location of the unit at the 
time of the events is necessary for verification.  Therefore, 
the veteran should be asked to provide more specific details.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  The veteran has not 
received the required notice.  On remand, the AMC should 
issue notice to the veteran explaining the evidence necessary 
to corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  

Once the veteran has provided the necessary information, 
verification should be pursued.  The veteran should also be 
provided with a VA examination to determine whether he has 
PTSD as a result of any corroborated in-service stressor(s).

Finally, it appears that the veteran has received ongoing 
treatment for his PTSD from the Bay Pines, Florida, VA 
Medical Center since 2006.  However, to date, the only 
treatment records associated with the claims file are dated 
from March 2007 to June 2007.  A complete copy of the 
veteran's VA treatment records should be obtained on remand.  
The veteran has also reported receiving treatment from the 
St. Petersburg Vet Center, and these records should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the veteran's treatment 
records pertaining to PTSD from the Bay 
Pines, Florida, VA Medical Center, dated 
since 2006.  

2.  Make arrangements to obtain a 
complete copy of the veteran's treatment 
records from the St. Petersburg Vet 
Center.

3.  Send the veteran an appropriate 
stressor development letter.  The 
veteran should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the veteran.

The veteran should also be asked to 
submit a more specific and detailed 
statement describing his alleged 
stressors, as set forth above in the 
body of this remand.  He should be 
informed that specific dates (within a 
60 day window), locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify 
his stressors.

4.  Thereafter, regardless of whether 
the veteran submits a more specific 
statement, request that U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available 
information that might corroborate the 
veteran's alleged in-service stressors 
from his time served with the 
Headquarters and Headquarters Battery, 
Artillery Division, USARPAC from June 
1970 to February 1971.

5.  Then, schedule the veteran for a VA 
psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies, to include psychological 
studies, are to be conducted.

The examiner is asked to determine 
whether the veteran has PTSD under the 
criteria as set forth in DSM-IV.

If PTSD is found, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
veteran's PTSD was caused by any of his 
reported stressors that have been 
corroborated.  

The examiner should also provide an 
opinion as to whether evidence dated 
contemporaneous to service shows any 
indication that sexual trauma occurred 
in service.  Do the service medical or 
personnel records show behavior 
consistent with the aftermath of such 
trauma in service?

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

6.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

